         Case 5:18-cv-00388-TES Document 148 Filed 02/11/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


VC MACON, GA LLC,

        Plaintiff,

v.                                                     CIVIL ACTION NO.
                                                        5:18-cv-00388-TES
VIRGINIA COLLEGE LLC, and
EDUCATION CORPORATION OF
AMERICA,

        Defendants.


                      SCHEDULING ORDER GOVERNING
                 PROPOSED CLAIMS ADMINISTRATION PROCESS



       Before the Court is Receiver John F. Kennedy’s Motion for Entry of Scheduling

 Order Governing Proposed Claims Administration Process [Doc. 147] for the

 administration of all claims against the Receivership Estate.

       Having considered the motion, the Court agrees that a claims administration

 process is necessary to orderly and efficiently identify and resolve all claims brought

 against the Receivership Estate. Accordingly, the Court GRANTS the Receiver’s motion

 and enters the following scheduling order:

       1.     The Receiver shall move the Court to approve a proposed claims

              administration process by February 15, 2019;
 Case 5:18-cv-00388-TES Document 148 Filed 02/11/19 Page 2 of 2



2.    All interested parties must file any objections to the Receiver’s proposed

      claims administration process by February 22, 2019; and

3.    The Receiver shall file any Reply to the objections, if any, by March 1, 2019.

4.    The Court will hold a hearing regarding any objections to the Receiver’s

      proposed claims administration process on March 4, 2019.

SO ORDERED, this 11th day of February, 2019.




                                  S/ Tilman E. Self, III
                                  TILMAN E. SELF, III, JUDGE
                                  UNITED STATES DISTRICT COURT




                                     2
